Order entered March 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01371-CV

                KEITH WAGONER AND DARRON T. WILSON, Appellants

                                                V.

                                DALLAS TEXAS, ET AL, Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. TX-13-31197

                                            ORDER
       Before the Court is appellant Darron Wilson’s “Motion to Present Brief,” which Wilson

requests we accept as his brief on the merits. The brief, however, fails to comply with appellate

rule 38 requiring it contain:

               (1) a table of contents indicating the subject matter of each issue or point
               and with references to the pages of the brief;

               (2) an index of authorities arranged alphabetically and indicating the pages
               of the brief where the authorities are cited;

               (3) a concise statement of all issues or points presented for review;

               (4) a concise statement of the facts supported by record references;

               (5) a succinct, clear, and accurate statement of the arguments made in the
               body of the brief; and,
                (6) appropriate citations, in the argument portion, to authorities and the
                record.

See TEX. R. APP. P. 38.1(b)-(c), (f)-(i). Accordingly, it is deficient and is returned to Wilson.

         In accordance with appellate rules 38.7 and 38.9, we ORDER Wilson to file an amended

brief correcting the deficiencies no later than April 1, 2015. See id. 38.7, 38.9. We caution

Wilson that failure to comply with this order may result in his appeal being dismissed without

further notice. See id. 38.8, 38.9.

         Appellees shall file their brief within thirty (30) days of the filing of Wilson’s amended

brief.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE